717 S.E.2d 564 (2011)
STATE
v.
Kevin Lewis JACKSON.
No. 120P10-2.
Supreme Court of North Carolina.
August 25, 2011.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Kevin Jackson, Elizabeth City, for Jackson, Kevin Lewis.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
*565 The following order has been entered on the motion filed on the 17th of June 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."